Case 1:19-bk-13796       Doc 20     Filed 11/26/19 Entered 11/26/19 15:20:14              Desc Main
                                    Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                              AT CINCINNATI DIVISION

IN RE:                                                IN PROCEEDINGS UNDER CHAPTER 7

JOSEPH R HENEGAR                                                 CASE NO: 19-13796
AKA JOE HENEGAR
                                                          JUDGE: JEFFERY P. HOPKINS
       DEBTOR                                                   CHIEF JUDGE

                       TRUSTEE'S ABANDONMENT OF PROPERTY

       On request of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper for an abandonment

by the Trustee of certain real estate described herein; and it appearing that there is no equity in

the property described herein for the benefit of unsecured creditors, the Trustee does hereby

abandon the following described property as an asset of inconsequential value to the estate, to-

wit:

               1215 Dana Drive, Oxford, OH 45056

               FOR LEGAL DESCRIPTION, SEE EXHIBIT “A” ATTACHED.



                                               /s/ Henry E Menninger, Jr
                                               Henry E Menninger, Jr




                                                  1
Case 1:19-bk-13796       Doc 20    Filed 11/26/19 Entered 11/26/19 15:20:14             Desc Main
                                   Document     Page 2 of 4



           CERTIFICATE OF NO REQUEST FOR FURTHER NOTICE/NO OBJECTION

       This is to certify that the undersigned has caused the docket to be checked following the

first meeting of creditors and no additional notice request appears thereon or, if one has been

filed, additional notice has been provided to the party requesting same without timely objection.

                                             Respectfully Submitted,

                                             /s/ Matthew Murtland___________________
                                             Shapiro, Van Ess, Phillips & Barragate, LLP
                                             Matthew Murtland (OH-0088290)
                                             4805 Montgomery Road, Suite 320
                                             Norwood, OH 45212
                                             Phone: (513) 396-8100
                                             Fax: (847) 627-8805
                                             Email: mmurtland@logs.com




                                                 1
Case 1:19-bk-13796   Doc 20   Filed 11/26/19 Entered 11/26/19 15:20:14   Desc Main
                              Document     Page 3 of 4




                                  EXHIBIT “A”
                               LEGAL DESCRIPTION




                                         1
Case 1:19-bk-13796       Doc 20    Filed 11/26/19 Entered 11/26/19 15:20:14            Desc Main
                                   Document     Page 4 of 4



                                CERTIFICATE OF SERVICE

        I certify that on November 26, 2019, copies of the foregoing were served by mailing the
same by ordinary U.S. Mail, postage prepaid, and/or electronically as permitted by local rule, to
the persons listed below.

Served by Regular U.S. Mail

Joseph R Henegar
a/k/a Joe Henegar
a/k/a Joseph Henegar
a/k/a Joe R Henegar
1215 Dana Drive
Oxford, OH 45056

Electronic Mail Notice List

Harry B Zornow
860 NorthWest Washington Boulevard
Eden Roc Suite J
Hamilton, OH 45013

Henry E Menninger, Jr
600 Vine Street
Suite 2500
Cincinnati, OH 45202

U.S. Trustee
J.W. Peck Federal Building
550 Main Street, Suite 4-812
Cincinnati, OH 45202

                                             /s/ Matthew Murtland___________________
                                             Shapiro, Van Ess, Phillips & Barragate, LLP
                                             Matthew Murtland (OH-0088290)
                                             4805 Montgomery Road, Suite 320
                                             Norwood, OH 45212
                                             Phone: (513) 396-8100
                                             Fax: (847) 627-8805
                                             Email: mmurtland@logs.com
